Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered.

       Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1-12
	None of the prior art of record teaches or suggests an image forming apparatus comprising a driving coupler having an axial protrusion protruding from the cylindrical body in an axial direction of the driving shaft, the axial protrusion having a driving force transmission surface and a locking protrusion protruding from the driving force transmission surface; wherein the locking protrusion is to lock with a locking groove of a passive coupler of a toner cartridge, and based on the driving shaft providing a rotational force to the driving coupler in a first rotational direction, the locking protrusion of the driving coupler rotating in the first rotational direction is insertable into the locking groove of the passive coupler to lock with the passive 
Claims 13-15
	None of the prior art of record teaches or suggests a toner cartridge to detachably attach to a main body of an image forming apparatus, comprising a passive coupler to transmit a rotational force in a rotational direction of a driving shaft of the main body, to the rotational shaft of a stirring member; wherein said passive coupler including a driving force receiving surface inwardly formed at one end of the passive coupler, and a locking groove concavely formed in the rotational direction of the driving shaft from the driving force receiving surface.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Kim [10,180,654] discloses an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        01/29/22